Citation Nr: 0946218	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  04-37 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for a fracture of the 
right fifth metacarpal.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to April 
1986, with 2 years, 9 months, and 13 days of prior active 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The Board denied the Veteran's claim in December 2007.  In 
July 2009, the Veteran's attorney and the VA's General 
Counsel filed a joint motion to vacate and remand with the 
United States Court of Appeals for Veterans Claims.  The 
Court granted the motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

A review of the claims file reveals that a remand is 
necessary before a decision on the merits of the claim can be 
issued.

The parties to the July 2009 joint motion to vacate and 
remand indicated that the Board failed to consider all 
applicable diagnostic codes or explain the reasons and bases 
for the diagnostic codes chosen to evaluate the claim.  
Specifically the parties found that the Board erred in 
failing to address Diagnostic Codes 5307-5309.  38 C.F.R. 
§ 4.73.  Additionally, the parties indicated that the August 
2004 VA medical examiner's opinion was too ambiguous to 
adequately rate the Veteran's disability.  Consequently, the 
Veteran should be afforded another VA examination in order to 
properly assess the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
orthopedic examination of the right hand 
and fingers to determine the nature and 
severity of his service-connected 
fracture of the right fifth metacarpal.  
All studies deemed appropriate in the 
medical opinion of the examiner should be 
performed; and, all findings should be 
set forth in detail.  The examiner should 
review the claims folder and should note 
that review in the examination report.  
The rationale for any opinion expressed 
should be included in the examination 
report.  The examiner should provide the 
following:

a)  The examiner should provide the 
range of motion of all parts of the 
right hand, including fingers, in 
degrees, and state whether any part 
is ankylosed.

b)  The examiner should report any 
abnormal motion or function of the 
right hand.  Symptoms such as pain, 
stiffness, or aching in the area of 
the hand affected by injury should 
be noted, as should muscle spasm, 
guarding, or other abnormality.  The 
presence of objective evidence of 
pain, fatigability, incoordination, 
and weakness should be noted, as 
should any additional disability due 
to those factors.

c)  The examiner should discuss, 
separately, the effects of the 
Veteran's service-connected fracture 
of the right fifth metacarpal on his 
daily activities.  The Veteran 
should specifically indicate whether 
there is any muscle involvement of 
the hand.  If any muscle involvement 
is present the examiner should 
specifically indicate whether it is 
slight, moderate, moderately severe, 
or severe and should indicate the 
affected muscle.

d)  The examiner should also 
indicate whether the right hand is 
the Veteran's dominant or 
nondominant hand.  

2.  Then, readjudicate the claim.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the 
case and allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


